DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
  Claim Objections
Claims 5, 12 and 15-16 are objected to because of the following informalities: 
Claim 5 in line 1, replace “claim 3”  either with   “claim 2 ” or “claim 4” as the claimed feature “first frame” exists both in claim 2 and claim 4, absent both in claim 1 and in claim 3. For the advancement of the prosecution, examiner interprets that the claim 5 depends on claim 2.
Claim 5 in line 2, replace “an aggregated MAC protocol data unit” with “the aggregated MAC protocol data unit”.
Claim 12 in line 4, replace “an aggregated MAC protocol data unit” with “the aggregated MAC protocol data unit”.
Claim 15 in line 3, replace “upon the computer program” with “upon a computer program”.
Claim 16 in line 2, add a comma(“,”) after “claim 14”.
Claim 16 in line 2, replace “upon the computer program” with “upon a computer program”.
           Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9  and  11-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Chun et al. (2017/0279864), Chun hereinafter, in view of Min et al. (2018/0091284), Min hereinafter, further in view of  Itagaki et al. (2017/0325247), Itagaki hereinafter.
 
     Re. Claims 1 and  13, Chun teaches a method for communicating between a device (Fig.1, AP) and at least one other device (Fig.1, STA1-6) in a wireless network (Fig.1 /Fig. 31/Fig. 43 & ¶0016 - a method for performing a downlink (DL) multi-user (MU) transmission by an access point (AP) in a wireless communication system may include transmitting a DL MU Physical Protocol Data Unit (PPDU), where the DL MU PPDU includes a trigger frame including trigger information for an uplink (UL) MU transmission and a DL MU frame; and receiving a UL MU PPDU generated based on the DL MU PPDU through UL MU, where the UL MU PPDU includes a UL MU frame based on the trigger frame) and a device (Fig.1, AP) for use in a wireless network (Fig.1/Fig.31), the device comprising: at least one processor (¶0026 - an access point (AP) device…….. a processor for controlling the RF unit) configured to: generate duration data for determining a duration of a time interval (Fig.1 /Fig. 17/Fig. 36-37/Fig. 39-40  & ¶0016 - where the DL MU PPDU includes a trigger frame including trigger information for an uplink (UL) MU transmission and a DL MU frame; and receiving a UL MU PPDU generated based on the DL MU PPDU through UL MU, where the UL MU PPDU includes a UL MU frame based on the trigger frame. Fig.17/Fig. 31 & ¶0544 - the UL MU Trigger frame 3110 may contain control information such as STA ID (identifier)/address information, information on the allocation of resources to be used by each STA, and duration information. Fig.17/Fig. 31 & ¶0547 - The duration information refers to information for determining time resources for transmitting an uplink data frame sent by each of multiple STAs. Fig.17/Fig. 31 & ¶0548 - duration information may include period information of a TXOP (Transmit Opportunity) allocated for uplink transmission of each STA or information (e.g., bits or symbols) on the uplink frame length. Here, duration data refers to trigger (e.g., UL MU Trigger frame 3110, generated as disclosed at least  in ¶0551-¶0552) frame which contains control information such as duration information, which is used for determining time resources for transmitting uplink data frames to be sent by a plurality of STAs using UL MU MIMO, including the transmit opportunity, TXOP for UL transmission ); and instruct a transmission, via the wireless network, of: the duration data (Fig. 31 & ¶0543 - AP instructs STAs that will transmit UL MU data to prepare for UL MU transmission by sending an UL MU Trigger frame 3110. Fig.17/Fig. 31 & ¶0544 - the UL MU Trigger frame 3110 may contain control information such as STA ID (identifier)/address information, information on the allocation of resources to be used by each STA, and duration information. Fig.17/Fig. 31 & ¶0547 - The duration information refers to information for determining time resources for transmitting an uplink data frame sent by each of multiple STAs); a downlink payload comprising an aggregated media access control (MAC) layer data unit, the downlink payload being instructed for transmission on first subcarriers (Fig.1 /Fig. 17/Fig. 36-37/Fig. 39-40  & ¶0016 - a method for performing a downlink (DL) multi-user (MU) transmission by an access point (AP) in a wireless communication system may include transmitting a DL MU Physical Protocol Data Unit (PPDU), where the DL MU PPDU includes a trigger frame including trigger information for an uplink (UL) MU transmission and a DL MU frame; ¶0017 - when the trigger frame is transmitted together to a receiving station (STA) that receives the DL MU frame, the DL MU frame and the trigger frame may be included as an Aggregated MAC Protocol Data Unit (A-MPDU) format in a data field allocated to the receiving STA. Fig.17 / Fig.31 & ¶0385 - An AP may aggregate MPDUs and transmit a data frame using an aggregated MPDU (A-MPDU) format. Fig.17 / Fig.31 & ¶0534 - DL MU transmission or UL MU transmission is multiplexed on the frequency domain, different frequency resources (e.g., subcarriers or tones) may be allocated to each of a plurality of STAs as DL or UL resources based on orthogonal frequency division multiplexing (OFDMA) ); and a trigger that is configured to configure  at least one other device on the wireless network to transmit an uplink payload within the time interval, and during at least part of the transmission of the downlink payload (Fig.1 & ¶0026 - an access point (AP) device in a wireless communication system may include…a processor … wherein the processor is configured to perform: transmitting a DL MU Physical Protocol Data Unit (PPDU), where the DL MU PPDU includes a trigger frame including trigger information for an uplink (UL) MU transmission …Fig. 31 & ¶0543 - AP instructs STAs that will transmit UL MU data to prepare for UL MU transmission by sending an UL MU Trigger frame 3110. Fig. 17/Fig. 31 & ¶0544 - the UL MU Trigger frame 3110 may contain ….duration information. Fig.17/Fig. 31 & ¶0547 - duration information refers to information for determining time resources for transmitting an uplink data frame sent by each of multiple STAs. Fig. 17/Fig. 31 & ¶0548  - duration information may include period information of a TXOP (Transmit Opportunity) allocated for uplink transmission of each STA or information (e.g., bits or symbols) on the uplink frame length),
Even though Chun teaches a trigger that is configured to configure  at least one other device on the wireless network to transmit an uplink payload within the time interval, ………………………. yet,  Chun does not expressly teach the claimed feature “during at least part of the transmission of the downlink payload“ and the limitation “the trigger being instructed for transmission on second subcarriers that are at different frequencies to the first subcarriers”.
However, in the analogous art, Min explicitly discloses a trigger that is configured to configure  at least one other device on the wireless network to transmit an uplink payload within the time interval, and during at least part of the transmission of the downlink payload. (Fig.1/Fig.4-5 & ¶0057 - At operation 540, the AP 102 may schedule a full-duplex (FD) communication (also, see operation 545, in reference to trigger frame (TF), the FD communication between AP & STA) in which the AP 102 is to use overlapping portions of the channel resources during overlapping time periods of the TXOP  (interpreted as with the time interval for receiving/transmitting respective UL/DL data during the overlapped portions of the channel resources) to receive the uplink data and to transmit the downlink data…..the reception of at least a portion of the uplink data and the transmission of at least a portion of the downlink data may be performed simultaneously in overlapping portions of the channel resources. Fig.1/Fig.4-5 & ¶0062 - At operation 545, the AP 102 may transmit, during the TXOP, a trigger frame (TF) that indicates, for the FD communication (i.e., in reference to operation 540), one or more STAs 103 that are to transmit uplink data (uplink group of the STAs 103) and one or more STAs 103 that are to receive downlink data (downlink group of the STAs 103).  …the TF may indicate the allocation of the RUs to the first group for the transmission of the uplink data and may further indicate information related to the transmission of the downlink data to the second group (such as an allocation of the RUs to the STAs 103 of the second group). Fig.1/Fig.4-5 & ¶0063 -  operations 550 (i.e., downlink transmission) and 555 (i.e., uplink transmission)  may be performed simultaneously and/or during time periods that at least partly overlap).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chun’s invention of a system and a method for transmitting data for supporting a data transmission of multi-user to include Min’s invention of  a system and a method for allocation of resources for full-duplex (FD) communication in a high-frequency (HE) arrangement,  because it provides high efficient system with higher data rate for both full-duplex and half duplex communication system using IEEE 802.11 High Efficiency WLAN (HEW) protocol such as IEEE 802.11ax in a  WLAN system. (¶0001-¶0010,  Min)
Yet,  Chun and Min do not expressly teach the trigger being instructed for transmission on second subcarriers that are at different frequencies to the first subcarriers.
However, in the analogous art, Itagaki explicitly discloses the trigger being instructed for transmission on second subcarriers that are at different frequencies to the first subcarriers. (Fig.1-2/Fig. 7 & ¶0225 - master station generates trigger frames including information indicating the permitted transmission time period (step S501), and transmits the trigger frames which are frequency-division multiplexed (step S502). …..communication unit 12 modulates and multiplexes respective trigger frames generated by the data processing unit 11 using different subcarriers and transmits the multiplexed trigger frames.  Fig.1-2/Fig. 7 & ¶0226 - when the subcarrier information relating to downlink multiplexing and the subcarrier information transmitted as responses to the trigger frames and relating to uplink multiplexing are different, the corresponding separation process is performed on the basis of the subcarrier information relating to uplink multiplexing).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chun’s invention of a system and a method for transmitting data for supporting a data transmission of multi-user and Min’s invention of  a system and a method for allocation of resources for full-duplex (FD) communication in a high-frequency (HE) arrangement to include Itagaki’s invention of  a system and a method for transmitting/receiving a plurality of signals by using multi-user multi-input multi-output (MU-MIMO) in WLAN system, because it provides  a new and improved mechanism which reconciles efficient use of wireless communication resources with stabilization of reception performance in a wireless multiplex communication system, such as WLAN system. (¶0002-¶0010,  Itagaki)

Re. Claim 7,  Chun, Min and Itagaki teach claim 1.
Yet, Chun and  Itagaki do not expressly teach wherein the at least one processor is further configured to receive an uplink frame comprising the triggered uplink payload concurrently with transmitting a downlink frame comprising the downlink payload.
However, in the analogous art, Min explicitly discloses wherein the at least one processor (Fig. 3, 356) is further configured to receive an uplink frame comprising the triggered uplink payload concurrently with transmitting a downlink frame comprising the downlink payload. (Fig.1/Fig.4-5 & ¶0057 - At operation 540, the AP 102 may schedule a full-duplex (FD) communication (also, see operation 545, in reference to trigger frame (TF), the FD communication between AP & STA) in which the AP 102 is to use overlapping portions of the channel resources during overlapping time periods of the TXOP to receive the uplink data and to transmit the downlink data…..the reception of at least a portion of the uplink data and the transmission of at least a portion of the downlink data may be performed simultaneously in overlapping portions of the channel resources. That is, concurrent transmission of triggered uplink payload with downlink payload in overlapping portions of the channel resources during overlapping time periods (e.g. time frame in time domain) of the TXOP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chun’s invention of a system and a method for transmitting data for supporting a data transmission of multi-user and  Itagaki’s invention of  a system and a method for transmitting/receiving a plurality of signals by using multi-user multi-input multi-output (MU-MIMO) in WLAN system to include Min’s invention of  a system and a method for allocation of resources for full-duplex (FD) communication in a high-frequency (HE) arrangement,  because it provides high efficient system with higher data rate for both full-duplex and half duplex communication system using IEEE 802.11 High Efficiency WLAN (HEW) protocol such as IEEE 802.11ax in a  WLAN system. (¶0001-¶0010,  Min)

Re. Claim 8,  Chun, Min and Itagaki teach claim 1.
Chun further teaches wherein the at least one processor (¶0026 - an access point (AP) device…….. a processor for controlling the RF unit) is further adapted to: instruct transmission of transmission initiation data that indicates a wireless local area network (WLAN) frame is being transmitted, wherein the WLAN frame comprises the trigger (Fig.1/Fig.31/Fig.35-40 & ¶0543 - AP instructs STAs that will transmit UL MU data to prepare for UL MU transmission by sending an UL MU Trigger frame 3110. See Fig. 35-40, trigger information for UL MU transmission as performed through DL MU transmission includes DL MU PPDU which contains legacy preambles, such as L-STF field, L-LTF field,  interpreted as WLAN frame as per disclosures in instant application at least in ¶0081), and wherein the transmission initiation data is configured to be transmitted in a WLAN legacy preamble (Fig.1/Fig.31/Fig.35-40 &¶0551 - The PPDU for delivering the UL MU Trigger frame 3110 starts with an L-part (e.g., the L-STF field, L-LTF field, and L-SIG field). … legacy STAs may set their NAV (Network Allocation Vector) by L-SIG protection through the L-SIG field. ¶0631 - a legacy preamble (including an L-STF field, an L-LTF field and an L-SIG filed), an HE-SIG A field that follows the legacy preamble).

Re. Claims 9 and 14, Chun teaches a method for communicating with an initiating device (Fig.1, AP) in a wireless network (Fig.1 /Fig. 31/Fig. 43 & ¶0016 - a method for performing a downlink (DL) multi-user (MU) transmission by an access point (AP) in a wireless communication system may include transmitting a DL MU Physical Protocol Data Unit (PPDU), where the DL MU PPDU includes a trigger frame including trigger information for an uplink (UL) MU transmission and a DL MU frame; and receiving a UL MU PPDU generated based on the DL MU PPDU through UL MU, where the UL MU PPDU includes a UL MU frame based on the trigger frame) and a device (Fig.1, STA1-6/Fig. 44, 4410) for use in a wireless network, the device comprising: at least one processor (Fig. 44, 4411) configured to: receive from an initiating device (Fig.1, AP), via the wireless network: duration data for determining a duration of a time interval (Fig. 31 & ¶0543 - AP instructs STAs that will transmit UL MU data to prepare for UL MU transmission by sending an UL MU Trigger frame 3110. Fig.17/Fig. 31 & ¶0544 - the UL MU Trigger frame 3110 may contain control information such as STA ID (identifier)/address information, information on the allocation of resources to be used by each STA, and duration information. Fig.17/Fig. 31 & ¶0547 - The duration information refers to information for determining time resources for transmitting an uplink data frame sent by each of multiple STAs. Here, duration data refers to trigger (e.g., UL MU Trigger frame 3110, generated as disclosed at least  in ¶0551-¶0552) frame which contains control information such as duration information, which is used for determining time resources for transmitting uplink data frames to be sent by a plurality of STAs using UL MU MIMO, including the transmit opportunity, TXOP for UL transmission);  a downlink payload comprising an aggregated media access control (MAC) layer data unit, the downlink payload being received on first subcarriers (Fig.1 /Fig. 17/Fig. 36-37/Fig. 39-40  & ¶0016 - a method for performing a downlink (DL) multi-user (MU) transmission by an access point (AP) in a wireless communication system may include transmitting a DL MU Physical Protocol Data Unit (PPDU), where the DL MU PPDU includes a trigger frame including trigger information for an uplink (UL) MU transmission and a DL MU frame; ¶0017 - when the trigger frame is transmitted together to a receiving station (STA) that receives the DL MU frame, the DL MU frame and the trigger frame may be included as an Aggregated MAC Protocol Data Unit (A-MPDU) format in a data field allocated to the receiving STA. Fig.17 / Fig.31 & ¶0385 - An AP may aggregate MPDUs and transmit a data frame using an aggregated MPDU (A-MPDU) format. Fig.17 / Fig.31 & ¶0534 - If DL MU transmission or UL MU transmission is multiplexed on the frequency domain, different frequency resources (e.g., subcarriers or tones) may be allocated to each of a plurality of STAs as DL or UL resources based on orthogonal frequency division multiplexing (OFDMA)); and a trigger (Fig. 31, Trigger frame, 3110);  and based on the received trigger and the received duration data, instruct transmission, on the wireless network, of an uplink payload within 5Application No. 16/887,820Preliminary Amendment the time interval, and during at least part of the reception of the downlink payload (Fig. 31 & ¶0542 - an AP may instruct STAs participating in UL MU transmission to prepare for UL MU transmission, receive an UL MU data frame from these STAs. Fig. 31 & ¶0543 - AP instructs STAs that will transmit UL MU data to prepare for UL MU transmission by sending an UL MU Trigger frame 3110. Fig. 17/Fig. 31 & ¶0544 - UL MU Trigger frame 3110 may contain … duration information. Fig.17/Fig. 31 & ¶0547 - duration information refers to information for determining time resources for transmitting an uplink data frame sent by each of multiple STAs. Fig. 17/Fig. 31 & ¶0548  - duration information may include period information of a TXOP (Transmit Opportunity) allocated for uplink transmission of each STA or information (e.g., bits or symbols) on the uplink frame length), 
Even though Chun teaches based on the received trigger and the received duration data, instruct transmission, on the wireless network, of an uplink payload within  the time interval, …………………………………, yet,  Chun does not expressly teach the claimed feature “during at least part of the reception of the downlink payload” and the limitation “ the transmission of the uplink payload being on second subcarriers that are at different frequencies to the first subcarriers”.
However, in the analogous art, Min explicitly discloses based on the received trigger and the received duration data, instruct transmission, on the wireless network, of an uplink payload within 5Application No. 16/887,820Preliminary Amendment the time interval, and during at least part of the reception of the downlink payload (Fig.1/Fig.4-5 & ¶0057 - At operation 540, the AP 102 may schedule a full-duplex (FD) communication (also, see operation 545, in reference to trigger frame (TF), the FD communication between AP & STA) in which the AP 102 is to use overlapping portions of the channel resources during overlapping time periods of the TXOP (interpreted as with the time interval for receiving/transmitting respective UL/DL data during the overlapped portions of the channel resources) to receive the uplink data and to transmit the downlink data…..the reception of at least a portion of the uplink data and the transmission of at least a portion of the downlink data may be performed simultaneously in overlapping portions of the channel resources. Fig.1/Fig.4-5 & ¶0062 - At operation 545, the AP 102 may transmit, during the TXOP, a trigger frame (TF) that indicates, for the FD communication (i.e., in reference to operation 540), one or more STAs 103 that are to transmit uplink data (uplink group of the STAs 103) and one or more STAs 103 that are to receive downlink data (downlink group of the STAs 103).  …the TF may indicate the allocation of the RUs to the first group for the transmission of the uplink data and may further indicate information related to the transmission of the downlink data to the second group (such as an allocation of the RUs to the STAs 103 of the second group). Fig.1/Fig.4-5 & ¶0063 -  operations 550 (i.e., downlink transmission) and 555 (i.e., uplink transmission)  may be performed simultaneously and/or during time periods that at least partly overlap).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chun’s invention of a system and a method for transmitting data for supporting a data transmission of multi-user to include Min’s invention of  a system and a method for allocation of resources for full-duplex (FD) communication in a high-frequency (HE) arrangement,  because it provides high efficient system with higher data rate for both full-duplex and half duplex communication system using IEEE 802.11 High Efficiency WLAN (HEW) protocol such as IEEE 802.11ax in a  WLAN system. (¶0001-¶0010,  Min)
Yet,  Chun and Min do not expressly teach the transmission of the uplink payload being on second subcarriers that are at different frequencies to the first subcarriers.
However, in the analogous art, Itagaki explicitly discloses the transmission of the uplink payload being on second subcarriers that are at different frequencies to the first subcarriers. (Fig.1-2/Fig. 7 & ¶0225 - master station generates trigger frames including information indicating the permitted transmission time period (step S501), and transmits the trigger frames which are frequency-division multiplexed (step S502). …..communication unit 12 modulates and multiplexes respective trigger frames generated by the data processing unit 11 using different subcarriers and transmits the multiplexed trigger frames.  Fig.1-2/Fig. 7 & ¶0226 - when the subcarrier information relating to downlink multiplexing and the subcarrier information transmitted as responses to the trigger frames and relating to uplink multiplexing are different, the corresponding separation process is performed on the basis of the subcarrier information relating to uplink multiplexing).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chun’s invention of a system and a method for transmitting data for supporting a data transmission of multi-user and Min’s invention of  a system and a method for allocation of resources for full-duplex (FD) communication in a high-frequency (HE) arrangement to include Itagaki’s invention of  a system and a method for transmitting/receiving a plurality of signals by using multi-user multi-input multi-output (MU-MIMO) in WLAN system, because it provides  a new and improved mechanism which reconciles efficient use of wireless communication resources with stabilization of reception performance in a wireless multiplex communication system, such as WLAN system. (¶0002-¶0010,  Itagaki)

Re. Claim 11,  Chun, Min and Itagaki teach claim 9.
Chun further teaches wherein the at least one processor (Fig. 44, 4411)  is configured to  commence an uplink transmission comprising the uplink payload at a set time after receiving a frame field that comprises the trigger. (Fig. 32 & ¶0583 -  Having received the UL MU Trigger frame 3210 from the AP, each STA sends a Sync signal 3221, 3222, and 3223 to the AP.  Here, each STA may receive the UL MU Trigger frame 3210   and, after an SIFS (i.e.,  after a set time) , send the Sync signal 3221, 3222, and 3233 to the AP.  Fig. 32 & ¶0600 - Each STA sends an UL MU Data frame 3241, 3242, and 3243 to the AP based on the UL MU Trigger frame 3210 …..transmitted by the AP.  Here, each STA ….. after an SIFS (i.e.,  after a set time), send the UL MU Data frame 3241, 3242, and 3243 to the AP).

Re. Claim 12,  Chun, Min and Itagaki teach claim 9.
Chun further teaches wherein the at least one processor (Fig. 44, 4411)  is configured to: commence an uplink transmission comprising the uplink payload at a set time after receiving a first frame, the first frame comprising an aggregated MAC layer protocol data unit that comprises the trigger (¶0017 - when the trigger frame is transmitted together to a receiving station (STA) that receives the DL MU frame, the DL MU frame and the trigger frame (i.e., first frame) may be included as an Aggregated MAC Protocol Data Unit (A-MPDU) format in a data field allocated to the receiving STA. Fig. 32 & ¶0583 -  Having received the UL MU Trigger frame 3210  (i.e., first frame)  from the AP, each STA sends a Sync signal 3221, 3222, and 3223 to the AP.  Here, each STA may receive the UL MU Trigger frame 3210  (i.e., first frame)  and, after an SIFS (i.e.,  after a set time) , send the Sync signal 3221, 3222, and 3233 to the AP.  Fig. 32 & ¶0600 - Each STA sends an UL MU Data frame 3241, 3242, and 3243 to the AP based on the UL MU Trigger frame 3210 …..transmitted by the AP.  Here, each STA ….. after an SIFS (i.e.,  after a set time), send the UL MU Data frame 3241, 3242, and 3243 to the AP ).
Re. Claim 15,  Chun, Min and Itagaki teach claim 13.
Chun further teaches a non-transitory computer readable medium comprising a program code configured to perform the method according to claim 13, upon the computer program being executed on a computer.  (Fig.1 & See ¶0740)

Re. Claim 16,  Chun, Min and Itagaki teach claim 14.
Chun further teaches a non-transitory computer readable medium (Fig. 44, 4412) comprising a program code configured to perform the method according to claim 14 upon the computer program being executed on a computer. (Fig1 & See ¶0734 & ¶0740)

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Min, in view of  Itagaki, further in view of Li et al. (2018/0227917), Li hereinafter. 

Re. Claim 2,  Chun, Min and Itagaki teach claim 1.
Yet, Chun, Min and Itagaki do not expressly teach wherein the at least one processor is configured to instruct the transmission of the trigger in a first frame, the first frame spanning a bandwidth that comprises the first subcarriers and the second subcarriers.
However, in the analogous art, Li explicitly teaches wherein the at least one processor (Fig. 10, 1002) is configured to instruct the transmission of the trigger in a first frame, the first frame spanning a bandwidth that comprises the first subcarriers and the second subcarriers. (Fig.1A-B & ¶0041 - The trigger frame may convey or carry sufficient information to identify the STAs transmitting uplink (UL) multiuser (MU) PPDUs and the trigger frame may allocate resources for the addressed STAs to transmit those UL MU PPDUs at a certain time interval subsequent to the trigger frame. Fig. 7 & ¶0070 – At t4 , AP 110 sends a trigger 741 to STA 101 on   C2  (secondary channel, i.e., consists of different subcarrier than that of primary channel) .  This trigger message is also indicated as 742 with respect to STA 102 on C1 (primary channel).  The triggers 741 and 742 occupy a single PPDU and may be referred to as a single (wideband) trigger message).

    PNG
    media_image2.png
    566
    635
    media_image2.png
    Greyscale



Re. Claim 5,  Chun, Min, Itagaki and Li teach claim 2.     ……. (See objection (minor issue)).

Chun further teaches wherein the first frame  comprises an aggregated MAC protocol data unit that comprises the trigger. (¶0017 - when the trigger frame is transmitted together to a receiving station (STA) that receives the DL MU frame, the DL MU frame and the trigger frame (i.e., first frame) may be included as an Aggregated MAC Protocol Data Unit (A-MPDU) format in a data field allocated to the receiving STA).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Min, in view of  Itagaki, further in view of Nabetani et al. (2019/0089519),  Nabetani hereinafter

Re. Claim 4,  Chun, Min and Itagaki teach claim 1.
Yet, Chun, Min and Itagaki do not expressly teach wherein the at least one processor is configured to instruct the transmission of: the trigger in 4Application No. 16/887,820Preliminary Amendment a first frame, and the downlink payload  in a second frame that is spaced after the first frame.
However, in the analogous art, Nabetani explicitly discloses  wherein the at least one processor (Fig. 17, 501/504) is configured to instruct the transmission of: the trigger in 4Application No. 16/887,820Preliminary Amendment a first frame, and the downlink payload  in a second frame that is spaced after the first frame. (Fig. 1/Fig. 6 & ¶0083 - Access point 11 sets, in Trigger frame 31, control information that controls the timing of transmitting ACK frame. Fig. 1/Fig. 6 & ¶0085 - After lapse of a certain duration from transmission of Trigger frame 31, access point 11 starts downlink transmission of data frame 32 to the terminal.  The certain time period is, for example, SIFS (Short Inter Frame Space). ¶0114 - Access point 11 transmits downlink data frame 32 in a predetermined frequency band (e.g., a predetermined channel) at transmission start time point "ts" SIFS-after completion of transmitting Trigger frame 31 (S102)).

    PNG
    media_image3.png
    278
    465
    media_image3.png
    Greyscale




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Min, in view of  Itagaki, further in view of Yu et al. (2017/0142702),  Yu hereinafter.

Re. Claim 6,  Chun, Min and Itagaki teach claim 1.
Yet, Chun, Min and Itagaki do not expressly teach wherein the first subcarriers and the second subcarriers are configured to be separated to provide a guard channel between uplink and downlink transmissions.
However, in the analogous art, Nabetani explicitly discloses wherein the first subcarriers and the second subcarriers are configured to be separated to provide a guard channel between uplink and downlink transmissions. (Fig. 7 & ¶0083 - the available bandwidth can be divided into ….according to their functions, including an uplink control channel, a downlink control channel,… and guard bands.  The 15 subcarriers on the two ends of the bandwidth are respectively used for transmitting the uplink control channel and the downlink control channel.  ……  The 5 subcarriers between the control channel and the data channel are reserved as the guard band, so as to reduce the interference between the control channel and the data channel. Here, 15 subcarriers (top as shown in Fig. 7) associated with downlink control channels are referred as  first subcarriers and 15 subcarriers associated with uplink control channels are referred as  second subcarriers (bottom as shown in Fig. 7)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chun’s invention of a system and a method for transmitting data for supporting a data transmission of multi-user and Min’s invention of  a system and a method for allocation of resources for full-duplex (FD) communication in a high-frequency (HE) arrangement and Itagaki’s invention of  a system and a method for transmitting/receiving a plurality of signals by using multi-user multi-input multi-output (MU-MIMO) in WLAN system to include Yu’s invention of a system and a method related to a mechanism for the co-existence of FDD (Frequency Division Duplex) and TDD .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Min, in view of  Itagaki, further in view of Zhou  et al. (2015/0078215), Zhou hereinafter.

Re. Claim 10,  Chun, Min and Itagaki teach claim 9.
Yet, Chun, Min and Itagaki do not expressly teach wherein the at least one processor is configured to finish the transmission of the uplink payload no later than the transmission of the downlink payload.

However, in the analogous art, Zhou explicitly discloses wherein the at least one processor (Fig. 4, 4040 ) is configured to finish the transmission of the uplink payload no later than the transmission of the downlink payload.( Fig.18 & ¶0224 - any uplink transmission of the STA 106 in response to the RTS 1826, such as uplink data packet 1832, must be completed before …..as a completion of a corresponding downlink transmission from AP 1504 (such as downlink data packet 1830).  By completing the uplink transmission before ….. the downlink transmission, the NAV set by the RTS 1826 covers the maximum duration of both the downlink and the uplink transmission).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chun’s invention of a system and a method for transmitting data for supporting a data transmission of multi-user and Min’s invention of  a system and a method for allocation of resources for full-duplex (FD) communication in a high-frequency (HE) arrangement and Itagaki’s invention of  a system and a method for transmitting/receiving a plurality of signals by using multi-user multi-input multi-output (MU-MIMO) in WLAN system to include Zhou’s invention of a system and a method for full duplex communication on a wireless network such as wireless local area network (WLAN), because it provides an efficient mechanism in  concurrent uplink transmission for STAs using high-efficiency 802.11 protocol by employing spatial multiplexing or frequency domain multiplexing,  
Allowable Subject Matter
Claim 3   is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims…… Also… see  claim objection (minor issue for claim 5 as suggested by the examiner).

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 3 –  wherein the trigger is configured to trigger the uplink payload  to be transmitted during a downlink frame that comprises the trigger and the downlink payload.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu  et al; (2016/0165589); See Abstract, ¶0012-¶0017, ¶0085-¶0110, ¶0120, ¶0123, ¶0144, ¶0150-¶0151, ¶0145-¶0165 along with Fig.17-23.
Chu  et al; (2019/0045513); See ¶0012, ¶0013, ¶0077,¶0085-¶0092,  ¶0184, ¶0185, ¶0205 with Fig. 3-6.
Chun et al. (2018/0007661); See Abstract, ¶0014-¶0017, ¶0021, ¶0027, ¶0029, ¶0097,¶0102, ¶0109, ¶0134, ¶0155, ¶0180, ¶0362, ¶0426, ¶0427, ¶0433, ¶0434, ¶0435, ¶0445, ¶0446, ¶0448, ¶0451, ¶0454, ¶0474 along with Fig. 23-28.
IEEE P802.11; Misc for Trigger frame format; Asterjadhi et  al. Qualcomm; doc.: IEEE 802.11-17/0; August 21st, 2017.  See §9.3.1.23, §9.3.1.23.1.

Yet, none of the those references teach limitations of the objected claim as highlighted above.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467